Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162773(51)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  JACOB TEWEL,                                                                                          Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                       Justices

                                                                     SC: 162773
  v                                                                  COA: 352730
                                                                     Oakland CC: 2019-173135-CZ
  DOROTHY STOLL, JOSEPH R. STOLL,
  ALEXIS B. STOLL, AUSTIN H. STOLL,
  SPENCER N. STOLL, CHERYL N. STOLL,
  and LINDSAY S. STOLL,
             Defendants-Appellees.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before June 2, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 23, 2021

                                                                               Clerk